Title: To James Madison from Sylvanus Bourne, 14 January 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Baltimore January 14 1803
					
					Inclosed are some intermediate numbers of the Leyden Gazette just recd. & which serve towards completing the Sett for the last year.
					If about the time of my return to Holland in the Spring any circumstances arising out of our foreign relations should render neccessary a temporary special Agency or commission from our Govt to any part of Europe, I should be glad of the employ as it would be an aid towards my expenses while it may operate to save those of the publick.  I have the honor to be With great Respect Yr. devoted & Ob Servt.
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
